TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00027-CV



                                  Frederic A. Gladle, Appellant

                                                  v.

              Dustin Leifheit, Samantha Leifheit and Darryl Leifheit, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-06-003026, HONORABLE GISELSA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Frederic A. Gladle has filed for bankruptcy protection (United States

Bankruptcy Court, W.D. Texas, Chapter 13, No. 07-10570-frm). Accordingly, the appeal is stayed.

See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a motion to reinstate upon the

occurrence of an event that would allow the case to proceed. See Tex. R. App. P. 8.3. Failure to

notify this Court of a lift of the automatic stay or the termination of the bankruptcy case may result

in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: May 18, 2007